Citation Nr: 0001556	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-32 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted, which 
is sufficient to reopen a claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The appellant had active service from November 1946 to April 
1947, and from July 1948 to May 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence, adequate to reopen the claim for a back injury, had 
not been submitted.  


FINDINGS OF FACT

1. By decision dated in July 1980, the RO denied service 
connection for a back disorder.  The appellant was 
properly notified of that decision, and he did not perfect 
a timely appeal.

2. The evidence received subsequent to the July 1980 RO 
decision, for the claim for service connection for a back 
disorder, is not cumulative or redundant, bears directly 
and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the appellant's claim.

3. The record contains no competent medical evidence 
providing a nexus between the appellant's inservice back 
injury and his current diagnosis of degenerative arthritis 
of the spine.  


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for a back disorder 
is reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. 
§ 3.156(a) (1999).

2. The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

A private physical examination was performed in September 
1976.  The examiner noted no abnormalities of the spine on 
physical examination.  X-ray examination of the lumbar spine 
showed degenerative narrowing at L4-5 and was otherwise 
negative.  The physician stated that the appellant was 
rejected for heavy work due to the degeneration in his lumbar 
spine.  

In April 1980, the appellant filed an initial claim for VA 
benefits for service connection for a back injury, which 
occurred in 1950.  In July 1980, the RO denied the 
appellant's claim for compensation for a disability resulting 
from a back injury as available records did not show 
treatment for this condition during service, nor was it 
recorded on the report of examination at the time of 
discharge.  The appellant was notified of this decision under 
cover letter dated in July 1980.  The RO decision is final as 
to evidence of record at the time.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. § 19.153 (1980) (38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1103 (1999)).  

The appellant filed a request to reopen his claim for service 
connection for a back injury in July 1996.  The evidence, 
submitted since the final RO decision in July 1980, includes 
limited service medical records, VA examination reports, 
private treatment records, statements from the appellant, and 
testimony at a hearing before the undersigned.

The RO attempted to obtain the appellant's service medical 
records on several occasions.  In June 1980, the National 
Personnel Records Center (NPRC) stated that no medical 
records were on file and indicated that they may have been 
destroyed in the 1973 fire at that facility.  In September 
1996, all available service medical records were forwarded by 
the NPRC, which included only the appellant's separation 
physical examination reports from April 1947 and May 1952, 
and the daily sick call reports, indicating the dates upon 
which the appellant sought treatment, but not the complaint 
or diagnosis.  In March 1997 and again in September 1997, the 
NPRC confirmed that all available medical records had 
previously been sent.

The appellant's separation medical examination, in April 
1947, reported no musculoskeletal defects.  Daily sick 
reports noted that the appellant was seen by the medical 
officer nine times from October 1948 to December 1948, twice 
in February 1949, three times in June 1949, and twice in 
August 1949.  Separation medical examination in May 1952 
noted no abnormalities of the spine.  On a report of medical 
history, completed at that time, the appellant reported no 
history of back pain or injury.  

X-ray examination in July 1985 showed mild hypertrophic 
changes at several levels of the thoracic spine and 
degenerative changes at C6-7.  A private physician's medical 
statement in support of claim, received in September 1985, 
noted a diagnosis of lumbosacral sprain/strain complicated by 
obesity and degenerative changes.  

A VA examination was conducted in February 1986.  The 
appellant reported that he injured his back while stationed 
in Panama in 1950 and his back continued to go out very 
often.  Physical examination of the cervical, dorsal, and 
lumbar spine revealed normal contours, with complaints of 
discomfort on palpation.  Neck and trunk motion was 
unrestricted in all directions.  X-ray examination revealed 
degenerative changes in the cervical, thoracic, and lumbar 
spine.  The examiner provided diagnoses of degenerative 
arthritis and degenerative disc disease of the cervical 
spine, mild degenerative arthritis of the dorsal spine, and 
degenerative arthritis and degenerative disc disease of the 
lumbar spine.  

By letter, received in June 1986, the appellant stated that 
he had injured his back while stationed at Howard Air Force 
Base and that the service physician had told him that he 
would have back trouble for the rest of his life.  The 
appellant reported that he had been unable to obtain or 
retain employment due to his back pain.  

A VA examination was conducted in May 1993.  The appellant 
reported that he injured his back while building tank traps 
and lifting heavy objects during service.  He stated that he 
was provided with heat treatments and returned to duty, but 
since the injury he had been in and out of chiropractic 
treatment.  X-ray examination of the lumbar spine revealed 
degenerative disc disease and spondylosis.  The examiner 
provided an impression of degenerative arthritis of the 
lumbosacral spine.  

By letter received in August 1996, the appellant stated that 
he initially injured his back during service in Panama.  He 
stated that he received heat treatments, which did not help, 
and was told that he would have back trouble for the rest of 
his life.  The appellant further reported that he was in a 
car accident prior to discharge and was sent to a private 
facility for treatment.  In a Report of Accidental Injury, 
received in December 1996, the appellant stated that he was 
injured in July 1950, while stationed in Panama, and was 
again injured in an April 1952 car accident.  

In his VA Form 9, substantive appeal, received in November 
1997, the appellant stated that the sick call reports noted 
his repeated heat treatments during service for his back 
pain.  

At a hearing before the undersigned in November 1999, the 
appellant testified that he was treated for a back injury 
while on active duty service at Howard Air Force Base in 
Panama in approximately 1949.  Transcript, p. 3.  He reported 
that X-rays were performed and he was given heat treatments 
for approximately one month following this injury.  
Transcript, p. 6.  He noted that for the remainder of his 
active duty period, his back did not give him too much 
trouble.  Transcript, p. 6.  The appellant stated that he 
first sought treatment, post-service, for back pain in 
approximately 1953.  Transcript, p. 4.  He reported that he 
had been at work, fixing tires, when his "back fell apart."  
Transcript, pp. 11-12.  He testified that he attempted to get 
a job after discharge from active service, but was unable to 
keep a steady job due to his back condition.  Transcript, p. 
7.  He stated that he was laid off in approximately 1964, 
after his back went out due to lifting a 10-pound toolbox.  
Transcript, p. 11.  


II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Most of the appellant's service medical records are 
unavailable and were apparently destroyed in the 1973 fire at 
the NPRC.  The Board is aware that when complete service 
medical records are unavailable, the obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis of the 
appellant's claim was undertaken with these duties and 
obligations in mind.

The appellant's claim for service connection for a back 
disorder was denied by a final RO decision in July 1980.  At 
the time of that decision, the RO did not have any service 
medical records available for review.  Since the July 1980 
decision, the appellant has submitted limited service medical 
records, VA examination reports, private treatment records, 
statements from the appellant, and testimony at a hearing 
before the undersigned.  The service medical records 
submitted include the appellant's separation medical 
examination, dated in May 1952 and daily sick reports noting 
repeated treatment from October 1948 to August 1949.  
The statements submitted by the appellant since the July 1980 
decision indicate that he injured his back while serving in 
Panama during 1949 or 1950.  The Board finds that the service 
medical records and the statements and testimony of the 
appellant bear directly and substantially upon the 
appellant's claim, and are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
The Board finds that the evidence submitted is both new and 
material, and warrants reopening of the appellant's claim for 
service connection for a back disorder.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease 
or injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996).  Alternatively, the second and 
third elements may be satisfied under 38 C.F.R. § 3.303(b) 
(1998) by:  a) Evidence that a condition was "noted" 
during service or during an applicable presumptive period; b) 
Evidence showing post-service continuity of symptomatology; 
and c) Medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997).

The appellant has submitted evidence of a current disability.  
The record contains X-ray evidence of degenerative changes in 
the lumbar spine as early as September 1976.  VA examinations 
in February 1986 and May 1993 noted degenerative arthritis of 
the cervical, dorsal and lumbar spine.  

The appellant's service medical records are, for the most 
part, unavailable.  Although there is no specific mention of 
a back injury, the daily sick reports note sixteen dates of 
treatment from October 1948 to August 1949, approximately the 
time period that the appellant's back injury reportedly 
occurred.  The Board does note that the appellant's 
separation medical examination in May 1952 noted no 
abnormalities of the spine and the appellant reported no 
history of back injury at that time.  

However, the record contains no competent medical evidence 
providing a nexus between a back injury, incurred in the late 
1940s and the appellant's current back disorder, first 
diagnosed in 1976.  The issue of whether the appellant's 
degenerative arthritis of the spine is related to his period 
of military service involves a medical diagnosis or opinion 
as to medical causation; thus competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record does not reflect that the appellant has a medical 
degree or qualified medical experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although he is 
competent to testify as to observable symptoms, such as pain, 
he is not competent to provide evidence or opinion that the 
observable symptoms are manifestations of chronic pathology 
or that current symptoms are the result of injury many years 
previous.  See Savage v. Gober, 10 Vet. App. 489, 497 (1997).  
The first diagnosis of record in September 1976 contained no 
history of any previous injury.  Although the VA examiners in 
February 1986 and May 1993 considered the appellant's report 
of an injury during service, neither indicated that the 
appellant's current back disability was related to that 
earlier injury.  Without competent evidence of a nexus 
between the appellant's reported inservice injury and his 
current diagnosis of degenerative arthritis, his claim cannot 
be well grounded.

Likewise, under the alternative method for submitting a well-
grounded claim, the evidence does not support a finding that 
the appellant's claim is well grounded.  The Board accepts 
the daily sick reports as "notation" of the inservice 
injury and the appellant has repeatedly stated that he has 
had a continuity of symptomatology since that time.  However, 
none of the medical records submitted provides a nexus 
between the current disability and the continuity of 
symptomatology reported since 1949.  Without such evidence 
the appellant's claim cannot be well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the appellant of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  
The Board again stresses the finding that the appellant's 
testimony as to the incurrence of the inservice back injury 
is credible.  However, to submit a complete well-grounded 
claim, the appellant must submit competent medical evidence 
providing a nexus between the inservice injury and his 
current disability, first diagnosed more than 25 years after 
discharge from service.  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the appellant under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).
 
The basis for this decision does not rest on the absence of 
any specific military record or records reflecting a back 
injury.   The veteran has very credibly testified to a back 
trauma during service.  The reason for the adverse 
determination is that there is no competent medical evidence 
associating current back pathology to such an in-service 
injury or trauma.  
  
ORDER

The application to reopen the claim of service connection for 
a back disorder is granted.

Entitlement to service connection for a back disorder is 
denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

